
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



EMPLOYMENT AGREEMENT
DWIGHT TAYLOR


        This Employment Agreement (this "Agreement"), is made and entered into
as of the 15th day of May, 2003, by and between Corporate Development Services,
LLC, a Maryland limited liability company (the "Employer"), and Corporate Office
Properties Trust, a Maryland business trust ("COPT"), and Dwight Taylor (the
"Executive").

RECITALS

        A.    The Executive and the Employer executed an agreement effective as
of September 15, 1999 providing for the employment of the Executive by the
Employer upon the terms and conditions therein stated (the "Prior Agreement").

        B.    The Employer wishes to terminate the Prior Agreement and to
renegotiate a new Agreement to assure itself of the continued services of the
Executive for the period provided in this Agreement and the Executive is willing
to continue in the employ of the Employer on a full-time basis for said period,
and upon the other terms and conditions hereinafter provided.

        C.    The Employer recognizes that circumstances may arise in which a
change of control of the Employer or COPT, through acquisition or otherwise, may
occur, thereby causing uncertainty of employment without regard to the
competence or past contributions of the Executive, and that such uncertainty may
result in the loss of valuable services of the Executive. Accordingly, the
Employer and the Executive wish to provide reasonable security to the Executive
against changes in the employment relationship in the event of any such change
of control.

        D.    COPT has agreed to become a party to this Agreement for the
purpose of assuming the liabilities, obligations and duties of the Employer to
the extent provided herein.

        E.    It is the intention of the Employer and the Executive that,
notwithstanding the date of execution hereof, the Prior Agreement shall be
terminated and this Agreement shall become effective as of July 1, 2002.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements hereinafter contained, it is covenanted and agreed by and between
the parties hereto as follows:

AGREEMENTS

        1.    TERMINATION OF PRIOR AGREEMENT.    The Prior Agreement is hereby
terminated and this Agreement shall become effective as of July 1, 2002 (the
"Effective Date").

        2.    POSITION AND DUTIES.    As of the Effective Date, the Employer
hereby employs the Executive as President of the Employer, or in such other
capacity as shall be mutually agreed between the Employer and the Executive.
During the period of the Executive's employment hereunder, the Executive shall
devote his best efforts and full business time, energy, skills and attention to
the business and affairs of the Employer. The Executive's duties and authority
shall consist of and include all duties and authority customarily performed and
held by persons holding equivalent positions with business organizations similar
in nature and size to the Employer, as such duties and authority are reasonably
defined, modified and delegated from time to time by the Board of Directors or
other governing body of the Employer (the "Board"). The Executive shall have the
powers necessary to perform the duties assigned to him, and shall be provided
such supporting services, staff, secretarial and other assistance, office space
and accoutrements as shall be reasonably necessary and appropriate in the light
of such assigned duties.

--------------------------------------------------------------------------------


        3.    COMPENSATION.    As compensation for the services to be provided
by the Executive hereunder, the Executive shall receive the following
compensation and other benefits:

        (a)    BASE SALARY.    The Executive shall receive an aggregate annual
minimum "Base Salary" at the annualized rate of Two Hundred Thousand Dollars
($200,000.00) per annum, payable in periodic installments in accordance with the
regular payroll practices of the Employer. Such Base Salary shall be subject to
review annually by the Board and Compensation Committee of COPT ("Compensation
Committee") during the term hereof, in accordance with the established
compensation policies of the Compensation Committee.

        (b)    PERFORMANCE BONUS.    The Executive shall be entitled to an
annual cash "Performance Bonus," payable within ninety (90) days after the end
of the fiscal year of the Employer, the amount (if any) of which shall be
determined by the Board based upon the recommendation of the Compensation
Committee.

        (c)    STOCK OPTION/RESTRICTED SHARES.    Executive shall be entitled to
stock options and/or restricted shares as determined by the Compensation
Committee and the Board.

        (d)    BENEFITS.    The Executive shall be entitled to all perquisites
extended to similarly situated executives, as such are stated in the Employer's
Executive Perquisite Policy (the "Perquisite Policy") promulgated for the Board
or the Compensation Committee, and which Perquisite Policy is hereby
incorporated by reference, as amended by the Board or the Compensation Committee
from time to time. In addition, the Executive shall be entitled to participate
in all plans and benefits generally, from time to time, accorded to employees of
the Employer ("Benefit Plans"), all as determined by the Board from time to time
based upon the input of the Compensation Committee. Executive shall also receive
additional benefits as follows:

          (i)  Eight Hundred Fifty dollars ($850.00) per month automobile
allowance; and

         (ii)  Four Thousand dollars ($4,000.00) per year for personal financial
planning and personal income tax preparation.

        (e)    WITHHOLDING.    The Employer shall be entitled to withhold, from
amounts payable to the Executive hereunder, any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold. The Employer shall be entitled to rely upon the opinion of its
independent accountants, with regard to any question concerning the amount or
requirement of any such withholding.

        4.    TERM AND TERMINATION.    

        (a)    BASIC TERM.    The Executive's employment hereunder shall be for
a six (6) year basic term (the "Basic Term"), commencing as of the Effective
Date. If either the Executive or the Employer notifies the Compensation
Committee in writing at least 6 (six) months but not more than one (1) year
prior to the expiration of the Basic Term that the Agreement is set to terminate
at the end of the Basic Term, the Agreement shall automatically be extended
after the Basic Term for a continuous, self-renewing one (1) year term without
further action of the parties unless, within ninety (90) days after receiving
such notice, the Compensation Committee notifies the parties in writing that
this Agreement shall not be extended beyond the end of the Basic Term. If this
Agreement is extended beyond the Basic Term, either party may at any time
thereafter give written notice to the other party that the term of this
Agreement will expire on the date that is one (1) year following the date of
such written notice. Subject to the foregoing and other applicable terms of this
Agreement, the Executive's employment may be terminated by either party, with or
without cause, effective as of the first (1st) business day after written notice
to that effect is delivered to the other party.

2

--------------------------------------------------------------------------------

        (b)    POST-TERMINATION SALARY CONTINUATION.    After the expiration of
the Basic Term, or after the expiration of any renewal term, the Employer shall
continue payment of the Executive's Base Salary in periodic installments
corresponding to the regular payroll periods of the Employer for a period of one
(1) year from the date of the expiration of the term of this Agreement.

        (c)    PREMATURE TERMINATION.    

          (i)  In the event of the termination of the employment of the
Executive under this Agreement by the Employer for any reason other than
expiration of the Basic Term hereof or any renewal term, termination upon
disability in accordance with the provisions of paragraph (g) of this Section 4,
or a "for-cause" termination in accordance with the provisions of paragraph (e)
of this Section 4, then notwithstanding any actual or allegedly available
alternative employment or other mitigation of damages by or available to the
Executive, the Executive shall be entitled to a "Premature Termination Payment"
equal to the sum of: (w) three (3) times the rate of annualized Base Salary then
payable to the Executive, plus (x) three (3) times the average of the three
(3) most recent annual Performance Bonuses that the Executive received. In the
event of a termination governed by this subparagraph (c) of Section 4, the
Employer shall also: (y) allow a period of eighteen (18) months following the
termination of employment for the Executive (but in no event beyond the
expiration of any option term or period specified in the option agreement with
the Executive) to exercise any options granted under any stock option or share
incentive plan established by Employer or COPT ("Stock Plan"); and (z) continue
for the Executive (provided that such items are not available to him by virtue
of other employment secured after termination) the perquisites, plans and
benefits provided under the Employer's Perquisite Policy and Benefit Plans as of
and after the date of termination, [all items in (z) being collectively referred
to as "Post-Termination Perquisites and Benefits"], for the lesser of the number
of full months the Executive has theretofore been employed by the Employer (but
not less than twelve (12) months) or twenty four (24) months following such
termination. The payments and benefits provided under (w), (x), (y) and
(z) above by the Employer shall not be offset against or diminish any other
compensation or benefits accrued as of the date of termination.

         (ii)  Notwithstanding the vesting schedule otherwise applicable, in the
event of a termination governed by this subparagraph (c) of Section 4, the
Executive shall be fully vested in all of the Executive's options and restricted
shares under any Stock Plan or similar program.

        (iii)  Any cash payments to the Executive under this Section 4(c) will
be made monthly over twelve (12) months, unless otherwise mutually agreed by the
parties to minimize the Executives' tax burden in any year.

        (d)    CONSTRUCTIVE TERMINATION.    If at any time during the term of
this Agreement, except in connection with a "for-cause" termination pursuant to
paragraph (e) of this Section 4, the Executive is Constructively Discharged (as
hereinafter defined), then the Executive shall have the right, by written notice
to the Employer given within one hundred and twenty (120) days of such
Constructive Discharge, to terminate his services hereunder, effective as of
thirty (30) days after such notice, and the Executive shall have no rights or
obligations under this Agreement other than as provided in Sections 5 and 6
hereof. The Executive shall in such event be entitled to a Termination Payment
of Base Salary and Performance Bonus compensation as well as all of the
Post-Termination Perquisites and Benefits, as if such termination of his
employment had been effectuated pursuant to paragraph (c) of this Section 4.

3

--------------------------------------------------------------------------------

        For purposes of this Agreement, the Executive shall be deemed to have
been "Constructively Discharged" upon the occurrence of any one of the following
events:

          (i)  The Executive is not re-elected to, or is removed from, the
position with the Employer as set forth in Section 2 hereof, other than as a
result of the Executive's election or appointment to positions of equal or
superior scope and responsibility; or

         (ii)  The Executive shall fail to be vested by the Employer with the
powers, authority and support services normally attendant to any of said
offices; or

        (iii)  The Employer shall notify the Executive that the employment of
the Executive will be terminated or materially modified in the future or that
the Executive will be Constructively Discharged in the future; or

        (iv)  The Employer changes the primary employment location of the
Executive to a place that is more than fifty (50) miles from the primary
employment location, 8815 Centre Park Drive, Columbia, Maryland 21045, as of the
Effective Date of this Agreement; or

         (v)  The Employer otherwise commits a material breach of its
obligations under this Agreement.

        (e)    TERMINATION FOR CAUSE.    The employment of the Executive and
this Agreement may be terminated "for-cause" as hereinafter defined. Termination
"for- cause" shall mean the termination of employment on the basis or as a
result of (i) a material violation by the Executive of any applicable material
law or regulation respecting the business of the Employer; (ii) the Executive
being found guilty of, or being publicly associated with, to the Employer's
detriment, a felony or an act of dishonesty in connection with the performance
of his duties as an officer of the Employer, or the Executive's commission of an
act which in the opinion of a reasonable third party disqualifies the Executive
from serving as an officer or director of the Employer; or (iii) the willful or
negligent failure of the Executive to perform his duties hereunder in any
material respect. The Executive shall be entitled to at least thirty (30) days'
prior written notice of the Employer's intention to terminate his employment for
any cause (except the Executive's death), specifying the grounds for such
termination, affording the Executive a reasonable opportunity to cure any
conduct or act (if curable) alleged as grounds for such termination, and a
reasonable opportunity to present to the Board his position regarding any
dispute relating to the existence of such cause. In the event the Employer
terminates the Executive's employment "for cause" the Executive shall be
entitled only to the Base Salary through the date of the termination of the
Executive's employment "for cause" and any other additional benefit in
accordance with applicable plans, programs or agreements with the Employer.

        (f)    TERMINATION UPON DEATH.    In the event payments are due and
owing under this Agreement at the death of the Executive, such payments shall be
made to such beneficiary, designee or fiduciary as Executive may have designated
in writing, or failing such designation, to the executor or administrator of his
estate, in full settlement and satisfaction of all claims and demands on behalf
of the Executive. Such payments shall be in addition to any other death benefits
of the Employer made available for the benefit of the Executive, and in full
settlement and satisfaction of all payments provided for in this Agreement.
Notwithstanding the vesting schedule otherwise applicable in the event of a
termination governed by this subparagraph (f) of Section 4, all of options and
restricted shares granted to the Executive under any Stock Plan or similar
program shall be fully vested.

        (g)    TERMINATION UPON DISABILITY.    The Employer may terminate the
Executive's employment after the Executive is determined to be disabled under
the long-term disability program of the Employer then covering the Executive or
by a physician engaged by the Employer and reasonably approved by the Executive.
In the event of a dispute regarding the Executive's

4

--------------------------------------------------------------------------------




"disability," such dispute shall be resolved through arbitration as provided in
paragraph (d) of Section 11 hereof, except that the arbitrator appointed by the
American Arbitration Association shall be a duly licensed medical doctor. The
Executive shall be entitled to the compensation and benefits provided for under
this Agreement during any period of incapacitation occurring during the term of
this Agreement, and occurring prior to the establishment of the Executive's
"disability" during which the Executive is unable to work due to a physical or
mental infirmity. Notwithstanding anything contained in this Agreement to the
contrary, until the date specified in a notice of termination relating to the
Executive's disability, the Executive shall be entitled to return to his
positions with the Employer as set forth in this Agreement, in which event no
disability of the Executive will be deemed to have occurred. Notwithstanding the
vesting schedule otherwise applicable, in the event of a termination governed by
this subparagraph (g) of Section 4, the Executive shall be fully vested in all
of the Executive's options and restricted shares under any Stock Plan or similar
program.

        (h)    TERMINATION UPON CHANGE OF CONTROL.    

          (i)  In the event of a Change in Control (as defined below) and the
termination of the Executive's employment by Executive or by the Employer under
either 1 or 2 below, the Executive shall be entitled to a Termination Payment
equal to the sum of: (w) three (3) times the rate of annualized Base Salary then
payable to the Executive, plus (x) three (3) times the average of the three
(3) most recent annual Performance Bonuses that the Executive received. The
Employer shall also continue for the Executive the Post-Termination Perquisites
and Benefits for the same period and to the same extent as provided in
paragraph (c) of this Section 4; provided, however, that notwithstanding the
vesting schedule otherwise applicable, immediately following a Change in Control
(whether or not the Executive's employment is terminated), the Executive shall
be fully vested in all of Executive's options and restricted shares outstanding
under any Stock Plan or similar program and shall be allowed a period of
eighteen (18) months following the termination of employment of the Executive
for the Executive's exercise of such options. The following shall constitute
termination under this paragraph:

        1.     The Executive terminates his employment under this Agreement
pursuant to a written notice to that effect delivered to the Board within six
(6) months after the occurrence of the Change in Control.

        2.     Executive's employment is terminated, including Constructively
Discharged, by the Employer or its successor either in contemplation of or after
Change in Control, other than on a for-cause basis.

         (ii)  For purposes of this paragraph, the term "Change in Control"
shall mean the following occurring after the date of this Agreement:

        1.     The consummation of the acquisition by any person, (as such term
is defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the "1934 Act") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power embodied in the then outstanding voting securities of COPT
or the Employer; or

        2.     Approval by the stockholders of COPT or the Employer of: (1) a
merger or consolidation of COPT or the Employer, if the stockholders of COPT or
the Employer immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the entity resulting from such merger or consolidation in
substantially the same proportion as was represented by their ownership of the
combined voting power of the voting securities of COPT or the

5

--------------------------------------------------------------------------------




Employer outstanding immediately before such merger or consolidation; or (2) a
complete or substantial liquidation or dissolution, or an agreement for the sale
or other disposition, of all or substantially all of the assets of COPT or the
Employer.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because fifty percent (50%) or more of the combined voting then
outstanding securities is acquired by: (1) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained for employees of
the entity; or (2) any corporation or other entity which, immediately prior to
such acquisition, is owned directly or indirectly by the stockholders of COPT or
the Employer in the same proportion as their ownership of stock in COPT or the
Employer immediately prior to such acquisition.

        (iii)  If it is determined, in the opinion of the Employer's independent
accountants, in consultation with the Employer's independent counsel, that any
amount payable to the Executive by the Employer under this Agreement, or any
other plan or agreement under which the Executive participates or is a party,
would constitute an "Excess Parachute Payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code") and
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), the Employer shall pay to the Executive a "grossing-up" amount equal to
the amount of such Excise Tax and all federal and state income or other taxes
with respect to payment of the amount of such Excise Tax, including all such
taxes with respect to any such grossing-up amount. If at a later date, the
Internal Revenue Service assesses a deficiency against the Executive for the
Excise Tax which is greater than that which was determined at the time such
amounts were paid, the Employer shall pay to the Executive the amount of such
unreimbursed Excise Tax plus any interest, penalties and professional fees or
expenses, incurred by the Executive as a result of such assessment, including
all such taxes with respect to any such additional amount. The highest marginal
tax rate applicable to individuals at the time of payment of such amounts will
be used for purposes of determining the federal and state income and other taxes
with respect thereto. The Employer shall withhold from any amounts paid under
this Agreement the amount of any Excise Tax or other federal, state or local
taxes then required to be withheld. Computations of the amount of any
grossing-up supplemental compensation paid under this subparagraph shall be made
by the Employer's independent accountants, in consultation with the Employer's
independent legal counsel. The Employer shall pay all accountant and legal
counsel fees and expenses.

        (i)    VOLUNTARY TERMINATION.    In the event of a termination of
employment by the Executive on his own initiative, other than a termination due
to death, disability or a Constructive Discharge, the Executive shall have the
same entitlements as provided in paragraph (e) of this Section 4 for a
termination "for-cause."

        5.    CONFIDENTIALITY AND LOYALTY.    The Executive acknowledges that
heretofore or hereafter during the course of his employment he has produced and
received, and may hereafter produce, receive and otherwise have access to
various materials, records, data, trade secrets and information not generally
available to the public (collectively, "Confidential Information") regarding the
Employer and its subsidiaries and affiliates. Accordingly, during and subsequent
to termination of this Agreement, the Executive shall hold in confidence and not
directly or indirectly disclose, use, copy or make lists of any such
Confidential Information, except to the extent that such information is or
thereafter becomes lawfully available from public sources, or such disclosure is
authorized in writing by the Employer, required by law or by any competent
administrative agency or judicial authority, or otherwise as reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder. All records, files, documents, computer diskettes,
computer programs and other computer-generated material, as well as all other
materials or copies thereof relating to the Employer's business, which the
Executive shall prepare or use, shall be and remain the sole property of

6

--------------------------------------------------------------------------------

the Employer, shall not be removed from the Employer's premises without its
written consent, and shall be promptly returned to the Employer upon termination
of the Executive's employment hereunder. The Executive agrees to abide by the
Employer's reasonable policies, as in effect from time to time, respecting
confidentiality and the avoidance of interests conflicting with those of the
Employer.

        6.    NON-COMPETITION COVENANT.    

        (a)    RESTRICTIVE COVENANT.    The Employer and the Executive have
jointly reviewed the tenant lists, property submittals, logs, broker lists, and
operations of the Employer, and have agreed that as an essential ingredient of
and in consideration of this Agreement and the payment of the amounts described
in Sections 3 and 4 hereof, the Executive hereby agrees that, except with the
express prior written consent of the Employer, for a period equal to either
(i) twelve (12) months if the Executive's employment is terminated as a result
of the expiration of the term of this Agreement or (ii) twenty-four (24) months
after the termination of the Executive's employment with the Employer for any
other reason, (the "Restrictive Period"), he will not directly or indirectly
compete with the business of the Employer, including, but not by way of
limitation, by directly or indirectly owning, managing, operating, controlling,
financing, or by directly or indirectly serving as an employee, officer or
director of or consultant to, or by soliciting or inducing, or attempting to
solicit or induce, any employee or agent of Employer to terminate employment
with Employer and become employed by any person, firm, partnership, corporation,
trust or other entity which owns or operates a business similar to that of the
Employer (the "Restrictive Covenant"). For purposes of this subparagraph (a), a
business shall be considered "similar" to that of the Employer if it is engaged
in the acquisition, development, ownership, operation, management or leasing of
suburban office property in any geographic market or submarket in which the
Employer owns more than 750,000 s.f. of properties either as of the date hereof
or as of the date of termination of the Executive's employment. If the Executive
violates the Restrictive Covenant and the Employer brings legal action for
injunctive or other relief, the Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenant. Accordingly, the Restrictive Covenant shall be
deemed to have the duration specified in this paragraph (a) computed from the
date the relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Executive. In the event that a successor of the
Employer assumes and agrees to perform this Agreement or otherwise acquires the
Employer, this Restrictive Covenant shall continue to apply only to the primary
service area of the Employer as it existed immediately before such assumption or
acquisition and shall not apply to any of the successor's other offices or
markets. The foregoing Restrictive Covenant shall not prohibit the Executive
from owning, directly or indirectly, capital stock or similar securities which
are listed on a securities exchange or quoted on the National Association of
Securities Dealers Automated Quotation System which do not represent more than
five percent (5%) of the outstanding capital stock of any corporation.

        (b)    REMEDIES FOR BREACH OF RESTRICTIVE COVENANT.    The Executive
acknowledges that the restrictions contained in Sections 5 and 6 of this
Agreement are reasonable and necessary for the protection of the legitimate
proprietary business interests of the Employer; that any violation of these
restrictions would cause substantial injury to the Employer and such interests;
that the Employer would not have entered into this Agreement with the Executive
without receiving the additional consideration offered by the Executive in
binding himself to these restrictions; and that such restrictions were a
material inducement to the Employer to enter into this Agreement. In the event
of any violation or threatened violation of these restrictions, the Employer
shall be relieved of any further obligations under this Agreement, shall be
entitled to any rights, remedies or damages available at law, in equity or
otherwise under this Agreement, and shall be entitled to preliminary and
temporary injunctive relief granted by a court of competent jurisdiction to
prevent or restrain any such violation by the Executive and any and all persons

7

--------------------------------------------------------------------------------




directly or indirectly acting for or with him, as the case may be, while
awaiting the decision of the arbitrator selected in accordance with
paragraph (d) of Section 11 of this Agreement, which decision, if rendered
adverse to the Executive, may include permanent injunctive relief to be granted
by the court.

        7.    INTERCORPORATE TRANSFERS.    If the Executive shall be voluntarily
transferred to an affiliate of the Employer, such transfer shall not be deemed
to terminate or modify this Agreement, and the employing corporation to which
the Executive shall have been transferred shall, for all purposes of this
Agreement, be construed as standing in the same place and stead as the Employer
as of the date of such transfer. For purposes hereof, an affiliate of the
Employer shall mean any corporation or other entity directly or indirectly
controlling, controlled by, or under common control with the Employer. The
Employer shall be secondarily liable to the Executive for the obligations
hereunder in the event the affiliate of the Employer cannot or refuses to honor
such obligations. For all relevant purposes hereof, the tenure of the Executive
shall be deemed to include the aggregate term of his employment by the Employer
or its affiliate.

        8.    INTEREST IN ASSETS.    Neither the Executive nor his estate shall
acquire hereunder any rights in funds or assets of the Employer, otherwise than
by and through the actual payment of amounts payable hereunder; nor shall the
Executive or his estate have any power to transfer, assign (except into a trust
for purposes of estate planning), anticipate, hypothecate or otherwise encumber
in advance any of said payments; nor shall any of such payments be subject to
seizure for the payment of any debt, judgment, alimony, separate maintenance or
be transferable by operation of law in the event of bankruptcy, insolvency or
otherwise of the Executive.

        9.    INDEMNIFICATION.    

        (a)   The Employer shall provide the Executive (including his heirs,
personal representatives, executors and administrators), during the term of this
Agreement and thereafter throughout all applicable limitations periods, with
coverage under the Employer's then-current directors' and officers' liability
insurance policy, at the Employer's expense.

        (b)   In addition to the insurance coverage provided for in
paragraph (a) of this Section 9, the Employer shall defend, hold harmless and
indemnify the Executive (and his heirs, personal representatives, executors and
administrators) to the fullest extent permitted under applicable law, and
subject to the requirements, limitations and specifications set forth in the
Bylaws and other organizational documents of the Employer, against all expenses
and liabilities reasonably incurred by him in connection with or arising out of
any action, suit or proceeding in which he may be involved by reason of his
having been an officer of the Employer (whether or not he continues to be an
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys' fees and the cost of reasonable settlements.

        (c)   In the event the Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Employer has
agreed to provide insurance coverage or indemnification under this Section 9,
the Employer shall, to the full extent permitted under applicable law, advance
all expenses (including the reasonable attorneys' fees of the attorneys selected
by Employer and approved by Executive for the representation of the Executive),
judgments, fines and amounts paid in settlement (collectively "Expenses")
incurred by the Executive in connection with the investigation, defense,
settlement, or appeal of any threatened, pending or completed action, suit or
proceeding, subject to receipt by the Employer of a written undertaking from the
Executive covenanting: (i) to reimburse the Employer for all Expenses actually
paid by the Employer to or on behalf of the Executive in the event it shall be
ultimately determined that the Executive is not entitled to indemnification by
the Employer for such Expenses; and (ii) to assign to the Employer all rights of
the Executive to insurance proceeds,

8

--------------------------------------------------------------------------------




under any policy of directors' and officers' liability insurance or otherwise,
to the extent of the amount of Expenses actually paid by the Employer to or on
behalf of the Executive.

        10.    ASSUMPTION BY COPT.    By its execution of this Agreement, COPT
agrees to be secondarily liable to the Executive, and shall assume the
liabilities, obligations and duties of the Employer as contained in this
Agreement in the event the Employer cannot or refuses to honor such obligations.

        11.    GENERAL PROVISIONS.    

        (a)    SUCCESSORS; ASSIGNMENT.    This Agreement shall be binding upon
and inure to the benefit of the Executive, the Employer and his and its
respective personal representatives, successors and assigns, and any successor
or assign of the Employer shall be deemed the "Employer" hereunder. The Employer
shall require any successor to all or substantially all of the business and/or
assets of the Employer, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Employer
would be required to perform if no such succession had taken place. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his rights to compensation and benefits, which may
be transferred only by will or by operation of law.

        (b)    ENTIRE AGREEMENT; MODIFICATIONS.    This Agreement constitutes
the entire agreement between the parties respecting the subject matter hereof,
and supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Employer.

        (c)    ENFORCEMENT AND GOVERNING LAW.    The provisions of this
Agreement shall be regarded as divisible and separate; if any of said provisions
should be declared invalid or unenforceable by a court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not be affected thereby. This Agreement shall be construed and the legal
relations of the parties hereto shall be determined in accordance with the laws
of the State of Maryland as it constitutes the situs of the corporation and the
employment hereunder, without reference to the law regarding conflicts of law.

        (d)    ARBITRATION.    Except as provided in paragraph (b) of Section 6,
any dispute or controversy arising under or in connection with this Agreement or
the Executive's employment by the Employer shall be settled exclusively by
arbitration, conducted by a single arbitrator sitting in Baltimore, MD in
accordance with the rules of the American Arbitration Association (the "AAA")
then in effect. The arbitrator shall be selected by the parties from a list of
eleven (11) arbitrators provided by the AAA, provided that no arbitrator shall
be related to or affiliated with either of the parties. No later than ten
(10) days after the list of proposed arbitrators is received by the parties, the
parties, or their respective representatives, shall meet at a mutually
convenient location in Baltimore, Maryland, or telephonically. At that meeting,
the party who sought arbitration shall eliminate one (1) proposed arbitrator and
then the other party shall eliminate one (1) proposed arbitrator. The parties
shall continue to alternatively eliminate names from the list of proposed
arbitrators in this manner until each party has eliminated five (5) proposed
arbitrators. The remaining arbitrator shall arbitrate the dispute. Each party
shall submit, in writing, the specific requested action or decision it wishes to
take, or make, with respect to the matter in dispute, and the arbitrator shall
be obligated to choose one (1) party's specific requested action or decision,
without being permitted to effectuate any compromise or "new" position;
provided, however, that the arbitrator is authorized to award amounts not in
dispute during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Employer shall bear the cost

9

--------------------------------------------------------------------------------




of all counsel, experts or other representatives that are retained by both
parties, together with all costs of the arbitration proceeding, including,
without limitation, the fees, costs and expenses imposed or incurred by the
arbitrator. Judgment may be entered on the arbitrator's award in any court
having jurisdiction; including, if applicable, entry of a permanent injunction
under paragraph (b) of Section 6.

        (e)    PRESS RELEASES AND PUBLIC DISCLOSURE.    Any press release or
other public communication by either the Executive or the Employer with any
other person concerning the terms, conditions or circumstances of Executive's
employment, or the termination of such employment, shall be subject to prior
written approval of both the Executive and the Employer, subject to the proviso
that the Employer shall be entitled to make requisite and appropriate public
disclosure of the terms of this Agreement, without the Executive's consent or
approval, as required under applicable statutes, and the rules and regulations
of the Securities and Exchange Commission and the Stock Exchange on which the
shares of Employer may from time to time be listed.

        (f)    WAIVER.    No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party, shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

        (g)    NOTICES.    Notices given pursuant to this Agreement shall be in
writing, and shall be deemed given when received, and, if mailed, shall be
mailed by United States registered or certified mail, return receipt requested,
postage prepaid. Notices to the Employer shall be addressed to the principal
headquarters of the Employer, Attention: Chairman. Notices to the Executive
shall be sent to the address set forth below the Executive's signature on this
Agreement, or to such other address as the party to be notified shall have given
to the other.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    "Employer"
Corporate Development Services LLC, a
Maryland limited liability corporation   "Executive"
 
 
By:
 
/s/  RANDALL M. GRIFFIN      

--------------------------------------------------------------------------------

President & COO
 
/s/  DWIGHT TAYLOR      

--------------------------------------------------------------------------------

Dwight Taylor

Corporate Office Properties Trust, a Maryland
business trust

10

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT DWIGHT TAYLOR
